Citation Nr: 1550198	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic renal insufficiency (diagnosed as chronic renal failure).  

2.  Entitlement to service connection for upper gastrointestinal bleed, to include gastroesophageal reflux disease (GERD).  


WITNESSES AT HEARING ON APPEAL

Veteran and his niece and her spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2015 a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.  The Veteran submitted additional evidence at the hearing and waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  The Board, thus, will consider such evidence in the adjudication of this appeal.

In October 2015 the Veteran submitted medical records regarding his lungs.  As these records are not relevant to the Veteran's claims currently on appeal, remand of these Veteran's claims for review of these records is not indicated.  


FINDINGS OF FACT

1.  Chronic renal insufficiency is not causally or etiologically related to an in-service event, injury or disease, and did not manifest in service or within one year of the Veteran's discharge from service.

2.  Upper gastrointestinal bleed, to include GERD, is not causally or etiologically related to an in-service event, injury or disease, and did not manifest in service or within one year of the Veteran's discharge from service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic renal insufficiency have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for upper gastrointestinal bleed, to include GERD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA issued a VCAA letter in November 2009, prior to the initial unfavorable adjudication in December 2009.  The letter informed the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  

The Veteran's VA treatment records, private treatment records from multiple providers, and service treatment records have been associated with his claims file.  Additionally, VA examinations were performed in March 2012 to determine the nature and etiology of the Veteran's claimed disabilities.  The Veteran has submitted treatise information from the internet and he has submitted lay statements in support of his claims.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  There is no indication that there is any additional evidence that is available and should be obtained to substantiate the Veteran's claims.

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b);  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a)).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include kidney disease and ulcer disease, manifesting themselves to a certain degree within a year after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2015).  In this case, the evidence does not show that the current renal disorder or a gastrointestinal/GERD disorder manifested to a compensable degree within one year of separation from service.  As such, entitlement to service connection for any of these disabilities on a presumptive basis is not warranted.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

III.  History 

The Veteran contends that he is entitled to service connection for his current chronic renal insufficiency and upper gastrointestinal bleed, to include GERD.  The medical evidence shows that the Veteran presently has these disabilities.  

The essence of the Veteran's argument is that the magnesium sulphate purge and tetrachloroethylene tablets that he received in service in April 1963 to treat hookworms resulted in his current chronic renal insufficiency and gastrointestinal bleeds, to include GERD.  The Veteran has also stated that he has had gastrointestinal bleeds periodically, but consistently, since service.    

The STRs do not show that the Veteran experienced any renal or gastrointestinal problems during service.  The January 1966 discharge examination report reveals no abnormalities other than a small area of pigmented skin on the middle of the Veteran's chest.  On a Report of Medical History dated in January 1966 the Veteran denied ever having stomach/intestinal trouble, denied frequent indigestion, and denied any reaction to medicine.  

VA treatment records in August 1993 note that the Veteran complained of stomach problems and that he had a history of ulcers.  A June 2001 VA treatment record shows that the Veteran had upper GI bleed, with gastric and duodenal ulcers, and that he had chronic renal failure.  The examiner strongly recommended follow up consultation with a nephrologist.  None of the Veteran's VA medical treatment records indicate that the Veteran's renal failure or GERD disabilities are related to service.  

On VA general medical examination in February 2009, the Veteran reported that he had been diagnosed with hypertension around 1995.  He stated that in the mid-1990s he was told that he had chronic renal insufficiency and told that it was due to his hypertension.

On VA examination in March 2012 the Veteran reported that he had a sister and a cousin with renal disease, and that his brother had died with complications from gastrointestinal problems.  The Veteran was diagnosed with chronic kidney disease secondary to hypertensive nephrosclerosis, upper gastrointestinal bleed, and GERD, controlled with medication.  The examiner noted that the STRs reveal that there was no observation, treatment or diagnoses for chronic renal insufficiency, or gastrointestinal (GI) complaints while in service or within one year of discharge from service.  She also noted that the January 1966 separation examination was negative for any GI complaints, bleeding ulcers or renal conditions.  The examiner stated that there is no scientific evidence to support the Veteran's claim that five gelatin tetrachloroethylene tablets and a magnesium purge for treatment of hookworms would cause the Veteran gastrointestinal problems or kidney related problems more than 30 years later.  She opined that the Veteran's chronic renal insufficiency and gastrointestinal bleeds, to include GERD, are not related to or caused by the Veteran's hookworm treatment in service.    

The Veteran has submitted multiple documents from the internet.  An article titled Magnesium Sulfate Warnings & Precautions notes that magnesium sulfate should be given very cautiously in the presence of serious impairment of renal function since it is excreted almost entirely by the kidneys.  The Board notes that the internet article does not state that magnesium sulfate causes renal insufficiency, only that magnesium sulfate should be given very cautiously in the presence of seriously impaired renal function.  The Board further notes that nothing in the Veteran's service treatment records suggest that he had impaired renal function at the time he was treated by the magnesium sulphate purge.  

The Veteran submitted a page from the British Medical Journal, dated July 23, 1977, and titled Diseases of the Urinary System.  The Board has reviewed the portion of the journal article provided and found no mention of magnesium sulphate or tetrachloroethylene.  

The Veteran submitted a document labeled ATSDR that deals with tetrachloroethylene and refers to very high concentrations causing dizziness, headaches, sleepiness, confusion, nausea, difficulty in speaking and walking, unconsciousness, and death.  The provided information does not address chronic renal insufficiency or gastrointestinal bleeds, to include GERD.  

The Veteran also provided the MSDS Material Safety Data Sheet on tetrachloroethylene which highlights that it can be harmful to kidneys after repeated or prolonged exposure, that it can lead to hematuria, bloody stool, and renal failure.  It states that inhalation of massive amounts can cause breathing arrest, liver and kidney damage and death.  The document also highlights that tetrachloroethylene is used as an oral dosage for hookworm in doses of 1 to 4 ml, and is not highly toxic when ingested, which is how the Veteran absorbed the chemical during his treatment in 1963.  When ingested the sheet suggests it can cause abdominal pain, nausea, diarrhea, headache, and dizziness.  There is no mention of it causing chronic renal insufficiency and/or gastrointestinal bleeds, to include GERD.  

In October 2010 the Veteran submitted a lay statement from a childhood friend who reported that he knew of the Veteran's stomach troubles that began after his stay in the Army.  At that time he also provided a letter from his ex-wife, C.M., who stated that from the time she was married to the Veteran in June 1969, until their divorce in 1984, the Veteran had bleeding in his stool.  

In June 2015 the Veteran submitted a lay statement from a cousin who reported that when the Veteran left service he "has/had" multiple health issues including bleeding, breathing problems, and kidney failure.  Another June 2015 letter  states that the Veteran had severe stomach problems after leaving the service, and the affiant reported knowing this because the Veteran lived at her residence before and after service.  

The Veteran provided a March 2014 letter from a private physician (See June 21, 2015 entry in VBMS).  The physician stated that the Veteran was treated while in the military in the 1960s with a gastrointestinal purge for possible hookworms, taking tetrachloroethylene and magnesium sulfate on multiple occasions.  The physician stated that while it is impossibile to determine at this point whether that was a direct causal relationship, intravascular volume depletion related to bowel preps and laxative use is certainly a cause of renal failure and could exacerbate any chronic condition that may have caused his renal failure.  The physician concluded by saying there is no way to say for sure that it did not have a causative role.  

The Board notes that the medical opinion by the private physician only addresses renal failure, and does not address upper gastrointestinal bleed, to include GERD.  

In June 2015 the Veteran testified to the Board about his condition.  The Veteran stated he has melena, not a bleeding ulcer.  He clarified that the bleeding was occurring in his stomach, or upper gastrointestinal tract, which was resulting in bloody stool, or melena.  The Veteran testified that during service he would have one or two bloody stools, and then it would stop.  The Veteran further testified that the condition continued to appear intermittently after service until 2001, when it became significantly worse, but still intermittent.  

The Veteran also testified that he has had his current kidney issue since service.  The Veteran's testimony suggested that his kidney issue, which he argued was caused by the hookworm treatment in service, could lay dormant for many years before appearing.  Additionally, the Veteran's niece asserted that the Veteran's renal failure was not a result of high blood pressure, as his medical records suggest, and stated the Veteran never had high blood pressure.

IV.  Renal Insufficiency

The Board will first address the Veteran's chronic renal insufficiency claim.  The Veteran's service treatment records and examinations do not suggest any symptoms or treatment related to renal insufficiency.  There is no competent evidence of the Veteran suffering from a kidney related condition during service, or within a year of service.  The Veteran's testimony, in essence, is that he has always had a kidney disability since receiving the hookworm treatment in the military.  This self-diagnosis by the Veteran is beyond his competence See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the lay statements provide no evidence that is competent regarding whether the Veteran has current kidney disability due to service.  Id.

The Board finds that the treatise evidence submitted by the Veteran provides no support for the Veteran's claims and is of no probative value.  This evidence indicates that tetrachloroethylene that is inhaled, or ingested in large quantiles may cause bleeding or renal failure.  However, the Veteran has not asserted and there is no evidence indicating that the Veteran inhaled the tetrachloroethylene or ingested large amounts of it.  With regard to the document that stated that magnesium sulfate should be given very cautiously in the presence of serious impairment of renal function, there is no indication that the Veteran experienced impaired renal function during service when he underwent treatment for hookworm.  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents in the current case do not address the facts of this specific case and thus are not entitled to any probative weight.

The Board finds that the March 2014 physician's opinion is of no probative value.  This physician stated that it was impossible to determine at this point whether there was a direct causal relationship, and that there was no way to say for sure that the bowel preps and laxative use (in service) did not have a causative role in the Veteran's development of renal failure.  This opinion is speculative in nature.  This warrants a finding that this opinion is entitled no probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The most probative evidence or record is the March 2012 VA medical opinion.  The VA examiner reviewed the Veteran's records and examined the Veteran.  She opined that the Veteran's kidney disability is unrelated to the Veteran's medical treatment during service and provided a rationale for her opinion.  Her opinion carries great weight as it is supported by the record which showed no kidney problems during service or for many years thereafter.  Her opinion also outweighs the lay statements that the Veteran has had symptoms since service.  In this regard, current lay statements indicating that the Veteran had symptoms since discharge conflict with the Veteran's reported history at the time of the separation examination.  At that time, he denied having the symptoms which he now reports started in service.  Moreover, the separation examination found no indication of a kidney abnormality.  As the current lay statements conflict with records contemporaneous in time to discharge from service, they are not entitled to a finding of credibility.

It is also noted that the medical evidence shows the Veteran has renal disease that is secondary to hypertension.  See treatment records of June 2001 from Keesler Air Force Base and VA treatment record dated in March 2008.  While it was asserted during the hearing that the Veteran does not have hypertension, the Board finds the medical evidence of record diagnosing hypertension competent and probative.  However, as the evidence of record does not indicate that the Veteran has hypertension that may be related to service, the issue of entitlement to service connection for hypertension is not raised.    

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for chronic renal insufficiency is not warranted.     

V.  GI Disability

The Board notes that the Veteran's testimony and the statements of his friends and family regarding GI disability have been considered.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current upper GI bleed and GERD disability is related to medical treatment for hookworm during service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Consequently, the statements of the Veteran and his family/friends regarding the origin of his current GI disability are of no probative value.

As discussed above, the internet evidence submitted by the Veteran provides no probative evidence regarding whether the Veteran experienced any disability due to his medical treatment during service.

The March 2014 private physician statement discussed above provides no opinion regarding the Veteran's GI complaints.  In this case the only medical opinion regarding the Veteran's GI disability is from the March 2012 VA examiner, who opined that the Veteran's current GI complaints are not related to or caused by the Veteran's treatment for hookworm during service and provided a rationale for the opinion.  

While lay statements indicate that the Veteran had symptoms following discharge, and the Veteran reports that the current disability first manifested in service, such statements are not entitled to a finding of credibility.  These statements are inconsistent with reports of the Veteran in conjunction with his separation examination that he had never had and did not then have frequent indigestion or stomach trouble.  The separation examination report also notes that no abnormalities in this regard were found.  

In this case, there is no competent, credible and probative evidence relating the Veteran's current GI complaints to the Veteran's military service.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for upper gastrointestinal bleed, to include GERD, is not warranted.


ORDER

Entitlement to service connection for chronic renal insufficiency (diagnosed as chronic renal failure) is denied.

Entitlement to service connection for upper gastrointestinal bleed, to include GERD, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


